FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 03-10361
                Plaintiff-Appellee,           D.C. No.
               v.                        CR-02-00475-PMP/
CORTRAYER ZONE,                                 LRL
             Defendant-Appellant.
                                             OPINION

       Appeal from the United States District Court
                for the District of Nevada
         Philip M. Pro, District Judge, Presiding

                   Argued and Submitted
         April 13, 2004—San Francisco, California

                   Filed April 18, 2005

       Before: J. Clifford Wallace, Alex Kozinski and
             Sidney R. Thomas, Circuit Judges.

                  Per Curiam Opinion;
              Concurrence by Judge Wallace




                           4329
4332               UNITED STATES v. ZONE


                       COUNSEL

Jason F. Carr and Alexander Modaber, Assistant Federal Pub-
lic Defenders, Las Vegas, Nevada, for the defendant-
appellant.
                    UNITED STATES v. ZONE                 4333
Kathleen Bliss, Assistant United States Attorney, Organized
Crime Strike Force, Las Vegas, Nevada, for the plaintiff-
appellee.


                         OPINION

PER CURIAM:

   Cortrayer Zone appeals from the district court’s order deny-
ing his motion to dismiss his federal criminal indictment. He
argues that the instant federal prosecution violates his rights
under the Double Jeopardy Clause because federal prosecu-
tors orchestrated a previous state plea agreement in order to
obtain a sworn admission for use in the federal proceedings.
Because Zone has produced no evidence that “the state in
bringing its prosecution was merely a tool of the federal
authorities,” United States v. Figueroa-Soto, 938 F.2d 1015,
1019 (9th Cir. 1991) (quoting Bartkus v. Illinois, 359 U.S.
121, 123 (1959)) (internal quotation marks omitted), we
affirm the district court’s denial of his motion to dismiss and
deny his request to remand for an evidentiary hearing and fur-
ther discovery.

                               I

   In early 2002, law enforcement officials in the Las Vegas
area assembled a federally funded task force to address
escalating gun violence. According to United States Attorney
Daniel Bogden, the task force’s ultimate objective was to “at-
tack the violence of gun offenders” and “tak[e] them off the
streets immediately.” J.M. Kalil, New Approach: Prosecutors
Take Aim at Gun Crimes, LAS VEGAS REV.-J., Mar. 8, 2002,
at 1B, available at 2002 WL 6871941. Task force participants
included representatives of the United States Attorney for the
District of Nevada; Clark County deputy district attorneys;
Bureau of Alcohol, Tobacco and Firearms (ATF) agents; and
4334                UNITED STATES v. ZONE
local police department investigators. To promote cooperation
and information-sharing between state and federal officials,
the task force conducted weekly meetings to discuss and coor-
dinate participants’ activities. In each case where federal and
county prosecutors both claimed jurisdiction over a gun-
related offense, the task force would “make a strategic deci-
sion where to prosecute it.” Id.

   Around the time state and federal officials were forming
the task force, Zone was involved in criminal activity that
potentially fell within its purview. On December 21, 2001,
Nevada police arrested Zone on charges associated with car-
rying a concealed firearm (a handgun). Zone retained counsel
and engaged in plea negotiations with the prosecutors. On
April 16, 2002, he pleaded guilty to a violation of Nev. Rev.
Stat. § 202.350 (carrying a concealed weapon), a gross misde-
meanor. The local court assessed a $500 fine and a $25
administrative fee. Thereafter, the handgun was released to
the ATF for further testing. The ATF determined that Zone’s
palm print was on the weapon.

   Several months after his state court plea, the federal gov-
ernment indicted Zone for a violation of 18 U.S.C.
§ 922(g)(1), which prohibits felons from possessing “any fire-
arm or ammunition” in interstate commerce, a charge predi-
cated on the same conduct underlying his prior state
conviction. The federal charge carried a higher statutory pen-
alty: a fine, up to ten years imprisonment, or both. Id.
§ 924(a)(2). Suspecting that federal prosecutors might have
orchestrated the prior plea proceedings in order to secure an
admission of guilt for use in federal court, Zone asked the
United States Attorney to produce records from the task
force’s weekly meetings. Zone hoped that these records
would establish federal prosecutors’ collusion with, or domi-
nation of, their county counterparts in the task force. The fed-
eral prosecutors rejected Zone’s discovery request, and the
district court denied his subsequent motion to compel infor-
mation and documents.
                    UNITED STATES v. ZONE                  4335
   Zone then filed a motion to dismiss the indictment. The
motion restated Zone’s suspicion that his state conviction was
a sham or a cover for the federal prosecution and asserted that
the federal proceedings violated Zone’s rights under the Dou-
ble Jeopardy Clause. The district court denied the motion to
dismiss and stayed Zone’s federal proceedings pending the
outcome of this interlocutory appeal.

                               II

   [1] We review de novo the district court’s denial of Zone’s
motion to dismiss on double jeopardy grounds. United States
v. Price, 314 F.3d 417, 420 (9th Cir. 2002). We will not exer-
cise jurisdiction over Zone’s interlocutory appeal from the
denial of his motion to dismiss unless his double jeopardy
claim is “colorable.” Id. “A double jeopardy claim is color-
able if it has ‘some possible validity.’ ” Id. (quoting United
States v. Sarkisian, 197 F.3d 966, 983 (9th Cir. 1999)). Few
double jeopardy claims based on successive state and federal
prosecutions are “colorable” under this definition because, as
a general rule, “an act denounced as a crime by both national
and state sovereignties is an offense against the peace and dig-
nity of both and may be punished by each” without offending
the Double Jeopardy Clause. United States v. Lanza, 260 U.S.
377, 382 (1922); see also Heath v. Alabama, 474 U.S. 82, 89
(1985) (“[T]he [Supreme] Court has uniformly held that the
States are separate sovereigns with respect to the Federal
Government because each State’s power to prosecute is
derived from its own ‘inherent sovereignty,’ not from the Fed-
eral Government.” (quoting United States v. Wheeler, 435
U.S. 313, 320 n.14 (1978))).

   [2] Lanza’s separate-sovereigns rule has one important
exception, however. In Bartkus, the Supreme Court suggested
that the Double Jeopardy Clause might proscribe consecutive
state and federal prosecutions in cases where federal authori-
ties commandeer a state’s prosecutorial machinery, convert-
ing the state prosecution into “a sham and a cover for a
4336                  UNITED STATES v. ZONE
federal prosecution, and thereby in essential fact another fed-
eral prosecution.” 359 U.S. at 123-24. Although the Court
explored this narrow exception in dicta, we have adopted the
“Bartkus exception” as the controlling law of this circuit. See,
e.g., Figueroa-Soto, 938 F.2d at 1019; United States v. Bern-
hardt, 831 F.2d 181, 182-83 (9th Cir. 1987).

   [3] Invoking Bartkus, Zone speculates that federal officials
might have cajoled or prodded state prosecutors into conclud-
ing a plea bargain with Zone in order to facilitate a conviction
in his subsequent federal trial. Even if Zone could prove this
hypothesis true through testimonial or documentary evidence,
he would not qualify for relief under the Bartkus exception.
The Double Jeopardy Clause does not prevent federal prose-
cutors from encouraging their state counterparts to pursue
plea bargains, nor does it prevent them from taking advantage
of the evidentiary record developed in connection with a
defendant’s previous state conviction. See, e.g., United States
v. Koon, 34 F.3d 1416, 1439 (9th Cir. 1994) (“[T]he fact that
evidence developed from the state trial was used in the federal
trial does not create a double jeopardy problem.”), rev’d in
part on other grounds, 518 U.S. 81 (1996). “As Bartkus
makes plain, there may be very close coordination in the pros-
ecutions, in the employment of agents of one sovereign to
help the other sovereign in its prosecution, and in the timing
of the court proceedings so that the maximum assistance is
mutually rendered by the sovereigns. . . . No constitutional
barrier exists to this norm of cooperative effort.” Figueroa-
Soto, 938 F.2d at 1020. Instead, the Double Jeopardy Clause
limits consecutive state and federal criminal proceedings only
when federal prosecutors “so throughly dominate[ ] or manip-
ulate[ ] the [state’s] prosecutorial machinery . . . that the latter
retains little or no volition in its own proceedings.” United
States v. Guzman, 85 F.3d 823, 827 (1st Cir. 1996); see also
Bernhardt, 831 F.2d at 183 (holding “that sufficient indepen-
dent federal involvement would save” state-dominated prose-
cutions in federal court from the Bartkus exception); United
States v. Liddy, 542 F.2d 76, 79 (D.C. Cir. 1976) (“The bur-
                     UNITED STATES v. ZONE                    4337
den . . . of establishing that federal officials are controlling or
manipulating the state processes is substantial; the [defendant]
must demonstrate that the state officials had little or no inde-
pendent volition in the state proceedings.”). Thus, to the
extent Zone’s motion to dismiss alleges only collaboration
between state and federal authorities, it fails to state a color-
able double jeopardy claim.

   [4] On the other hand, Zone’s contention that his “State
prosecution was a sham or a cover for the subsequent Federal
prosecution” could be interpreted to mean that federal authori-
ties so thoroughly dominated the task force that state prosecu-
tors exercised no independent volition in the decision to
negotiate a state plea bargain prior to bringing federal
charges. Although we have never considered a defendant’s
allegation that the first of two prosecutions was a “sham” or
“cover,” there is no logical reason why the Bartkus exception
would not apply under such circumstances. Therefore, reading
Zone’s allegations in the light most favorable to his claim, we
hold that his double jeopardy claim is sufficiently “colorable”
to furnish jurisdiction over his interlocutory appeal.

                               III

   We must decide next whether Zone, as the party moving
for dismissal, has tendered sufficient evidence to establish a
prima facie double jeopardy claim. See Guzman, 85 F.3d at
827 (holding that a defendant “must produce some evidence
tending to prove that . . . one sovereign was a pawn of the
other, with the result that the notion of two supposedly inde-
pendent prosecutions is merely a sham”); United States v.
McKinney, 53 F.3d 664, 676 (5th Cir. 1995) (“[T]he defen-
dant has the burden of producing evidence to show a prima
facie double jeopardy claim.”).

  [5] We affirm the district court’s determination that Zone
has not satisfied this evidentiary burden. Zone’s only evi-
dence consists of newspaper articles appended to his motion
4338                UNITED STATES v. ZONE
to dismiss that report the task force’s formation and describe
its mission. These articles contain general information that at
most suggests that federal and state prosecutors collaborate as
equal, independent partners in the task force’s weekly strategy
sessions. They do not establish that federal prosecutors domi-
nated or manipulated their state counterparts in Zone’s spe-
cific instance, transforming his state plea agreement into a de
facto federal conviction. Since Zone’s double jeopardy claim
rests on nothing more than speculation and conjecture, we
conclude that the district court did not commit error when it
denied his motion to dismiss.

                              IV

   [6] Zone petitions this court to remand his case to the dis-
trict court with instructions to conduct an evidentiary hearing
on his Bartkus claim. In past decisions, we have held that an
evidentiary hearing may be necessary when the factual record
does not support a district court’s order granting a defendant’s
motion to dismiss on double jeopardy grounds. See, e.g.,
Bernhardt, 831 F.2d at 183 (remanding a Bartkus claim to the
district court with instructions to “consider whether [an evi-
dentiary] hearing would aid in the factfinding process” after
“[b]oth sides . . . requested [a] hearing to address the extent
of federal involvement in” successive state and federal prose-
cutions). In this case, however, we deny Zone’s request for
remand and an evidentiary hearing because he has not pre-
sented any evidence of undue coercion or collusion by federal
authorities, see Koon, 34 F.3d at 1439 (holding that at the
very least a defendant “must make more than ‘conclusory
allegations’ of collusion” to qualify for an evidentiary hearing
(citation omitted)), and the government actively opposed his
request for an evidentiary hearing on the double jeopardy
claim in the district court.

                               V

  [7] Zone also asks that we reverse the district court’s order
denying discovery into the task force’s confidential decision-
                     UNITED STATES v. ZONE                    4339
making process. Discovery decisions are generally not final
judgments that may be appealed under 28 U.S.C. § 1291. See
Catlin v. United States, 324 U.S. 229, 233 (1945) (“A ‘final
decision’ generally is one which ends the litigation on the
merits and leaves nothing for the court to do but execute the
judgment.”); see also Midland Asphalt Corp. v. United States,
489 U.S. 794, 798 (1989). However, the Supreme Court has
recognized an exception to the normal application of section
1291’s finality requirement, known as the collateral order
doctrine, that allows us to hear interlocutory appeals of orders
that (1) “conclusively determine [a] disputed question,” (2)
“resolve an important issue completely separate from the mer-
its of the action,” and (3) are “effectively unreviewable on
appeal from a final judgment.” Coopers & Lybrand v. Live-
say, 437 U.S. 463, 468 (1978); see also Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541, 546 (1949). The district
court conclusively determined that Zone is not entitled to dis-
covery, and its decision is collateral to the merits of Zone’s
criminal prosecution. The only question is whether the deci-
sion implicates a right that would be lost if review awaited
final judgment.

   [8] The collateral order doctrine is frequently applied where
a district court denies a motion to dismiss on the basis of “an
explicit statutory or constitutional guarantee that trial will not
occur,” Midland Asphalt, 489 U.S. at 801, because an appeal
after trial would be too late to protect the right not to be tried.
For instance, we have jurisdiction to review the district
court’s denial of Zone’s motion to dismiss on double jeopardy
grounds. See pages 4335-37 supra; see also Helstoski v.
Meanor, 442 U.S. 500, 506-08 (1979) (allowing interlocutory
appeal of motions to dismiss under the Speech or Debate
Clause).

   [9] Although we are dealing here with Zone’s discovery
request rather than his motion to dismiss, the two are clearly
related: The purpose of the discovery request is to provide a
basis for the motion to dismiss. Zone seeks information that,
4340                     UNITED STATES v. ZONE
he hopes, will establish his right, by virtue of the Double
Jeopardy Clause, not to be tried. If we decline to consider
Zone’s discovery request until after trial and then reverse the
district court’s decision to deny discovery, whatever informa-
tion Zone obtains would come too late; even if the discovered
material established Zone’s right not to be tried, that right
would have been lost.

   Our caselaw thus indicates that we should look to the right
a defendant seeks to establish through discovery in order to
decide whether we may consider an interlocutory appeal of
the decision denying that discovery. In United States v.
Almany, 872 F.2d 924 (9th Cir. 1989), the defendant had
requested grand jury transcripts that could have established
that the government had not “inform[ed] the grand jury of cer-
tain Lanham Act defenses.” Id. at 925. But, we noted, only a
“defect so fundamental that it causes the grand jury no longer
to be a grand jury . . . gives rise to the constitutional right not
to be tried.” Id. at 926 (quoting Midland Asphalt, 489 U.S. at
802) (internal quotation marks omitted). Even if the tran-
scripts proved exactly what the defendant wished to show, he
would not thereby have established a constitutional right not
to be tried, see id., so he was not entitled to interlocutory
review of the district court’s decision to deny his request.

   [10] Zone’s discovery request differs fundamentally from
the one in Almany because Zone seeks to establish his right
not to be tried. Since this right would be lost if trial proceeds,
and since the district court’s denial of Zone’s discovery
request meets the other two requirements of the collateral
order doctrine, we have jurisdiction to consider Zone’s inter-
locutory appeal.*

   *Contrary to Judge Wallace’s suggestion, see Concur. op. at 4343, we
are mindful of the Supreme Court’s guidance that “the issue of appeala-
bility under § 1291 is to be determined for the entire category to which a
claim belongs.” Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S.
863, 868 (1994). We simply hold that interlocutory appeals are appropriate
for a particular category of discovery requests: those discovery requests
that seek information to establish a statutory or constitutional right not to
be tried.
                     UNITED STATES v. ZONE                  4341
  [11] However, “[t]o obtain discovery under Rule 16, a
defendant must make a prima facie showing of materiality.”
United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990).
The district court did not abuse its discretion in denying
Zone’s discovery request because he did not make a prelimi-
nary showing of “inter-sovereign collusion,” as opposed to
mere “inter-sovereign cooperation.” See pages 4335-37 supra
(noting that defendant “has not presented any evidence of
undue coercion or collusion by federal authorities”).

                               VI

   [12] In an era when close collaboration between state and
federal prosecutors has become “the conventional practice . . .
throughout the country,” Bartkus, 359 U.S. at 123, we reaf-
firm the settled rule that “[n]o constitutional barrier exists to
this norm of cooperative effort.” Figueroa-Soto, 938 F.2d at
1020. Defendants raising double jeopardy challenges to suc-
cessive state and federal prosecutions bear “the burden of pro-
ducing evidence to show a prima facie double jeopardy
claim.” McKinney, 53 F.3d at 676. As Zone has not satisfied
this preliminary evidentiary burden, we affirm the district
court’s order denying his motion to dismiss and deny his
request that we remand for an evidentiary hearing and further
discovery.

  AFFIRMED.



WALLACE, Senior Circuit Judge, concurring:

   I agree that we have jurisdiction to review the district
court’s order denying Zone’s motion to dismiss on double
jeopardy grounds; that the district court did not err in denying
that motion; and that Zone is not entitled to an evidentiary
hearing on his double jeopardy claim. I write separately, how-
ever, to discuss the majority’s analysis of whether we have
4342                 UNITED STATES v. ZONE
jurisdiction to review the district court’s denial of Zone’s dis-
covery request. I would dismiss the appeal from the district
court’s order denying discovery for a lack of jurisdiction. I
therefore concur in all but Part V of the opinion and concur
in the result.

   Pursuant to 28 U.S.C. § 1291, we “have jurisdiction of
appeals from all final decisions of the district courts.” In
Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949),
the Supreme Court established the “collateral order doctrine,”
which provides an exception to section 1291’s requirement of
finality. In order to ensure that the exception does not swal-
low the rule, we have often expressed a reluctance, if not out-
right unwillingness, to allow interlocutory review of
discovery orders under the collateral order doctrine. See, e.g.,
Admiral Ins. Co. v. United States Dist. Court, 881 F.2d 1486,
1490(9th Cir. 1989) (“Discovery orders are not final appeal-
able orders under 28 U.S.C. § 1291, and courts have refused
interlocutory review of such orders under the collateral order
doctrine”); In re Nat’l Mortgage Equity Corp. Mortgage Pool
Certificates Litig., 821 F.2d 1422, 1425 (9th Cir. 1987)
(“Although the collateral order rule has been applied in a vari-
ety of circumstances, courts have generally denied review of
pretrial discovery orders”). Indeed, one of the very cases that
the majority cites in support of its assertion that we have juris-
diction to review the order denying discovery, United States
v. Almany, 872 F.2d 924 (9th Cir. 1989), states that “[a]n
order denying a motion for discovery . . . is not an appealable
collateral order.” Id. at 926.

   However, other cases have chipped away at section 1291’s
limitation on our jurisdiction by deciding, on a case-by-case
basis, that a particular discovery order satisfies the require-
ments of the collateral order doctrine. See, e.g., Bittaker v.
Woodford, 331 F.3d 715, 717-18 (9th Cir. 2003) (en banc)
(protective order precluding state from using privileged mate-
rials for any purpose other than litigating habeas petition
alleging ineffective assistance), cert. denied, 540 U.S. 1013
                     UNITED STATES v. ZONE                  4343
(2003); Osband v. Woodford, 290 F.3d 1036, 1039-41 (9th
Cir. 2002) (similar); Wharton v. Calderon, 127 F.3d 1201,
1203-04 (9th Cir. 1997) (protective order precluding warden
from interviewing habeas petitioner’s former counsel except
at deposition in presence of current counsel); United States v.
Columbia Broad. Sys., Inc., 666 F.2d 364, 369-71 (9th Cir.
1982) (stating that “most discovery orders do not meet the
requirements of the collateral order doctrine,” but holding that
an order denying nonparty witnesses’ post-production motion
for reimbursement of discovery costs satisfied Cohen).

  In my view, we have gone astray in this latter group of
cases. To say, as we sometimes have, that “most” discovery
orders do not satisfy Cohen but nonetheless conclude that the
particular order under review does, is to pay lip service to the
fundamental limitations on our jurisdiction. As the Supreme
Court has explained:

   [W]e have . . . repeatedly stressed that the “narrow” excep-
tion [provided by the collateral order doctrine] should stay
that way and never be allowed to swallow the general rule,
that a party is entitled to a single appeal, to be deferred until
final judgment has been entered, in which claims of district
court error at any stage of the litigation may be ventilated. We
have accordingly described the conditions for collateral order
appeal as stringent, and have warned that the issue of appeala-
bility under § 1291 is to be determined for the entire category
to which a claim belongs, without regard to the chance that
the litigation at hand might be speeded, or a “particular injus-
tic[e]” averted, by a prompt appellate court decision.

Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863,
868 (1994) (citations omitted). Thus, rather than continue to
apply a case-by-case approach, I would hold, as the better-
reasoned of our decisions suggest, that “the entire category”
of discovery orders do not qualify as collateral orders. Such
a rule would obviate the majority position which leads to an
unfortunate anomaly. The majority says we have jurisdiction
4344                UNITED STATES v. ZONE
to review an order denying discovery whenever the discovery
request “seek[s] information to establish a statutory or consti-
tutional right not to be tried,” Ante at 4340 n.*, even though
we “will [not] exercise jurisdiction over an interlocutory
appeal of [the] denial of a motion to dismiss on double jeop-
ardy grounds [unless] the double jeopardy claim is ‘color-
able.’ ” United States v. Price, 314 F.3d 417, 420 (9th Cir.
2002). Thus, a defendant who fails to allege a colorable dou-
ble jeopardy claim is precluded from obtaining interlocutory
review of an order denying his motion to dismiss, but has
immediate access to the court of appeals to review an order
denying his discovery request.

   This is not to suggest that the majority necessarily misap-
plies our precedents in holding that the discovery order at
issue here is an appealable collateral order. Almany held that
an order denying discovery was not appealable only after con-
cluding that the denial did not implicate the appellant’s con-
stitutional “right not to be tried.” 872 F.2d at 926. Almany
could therefore plausibly be read to suggest that a denial of
discovery that does implicate the right not to be tried would
be appealable under Cohen. However, I believe that this read-
ing of Almany, like the reasoning of some of the other cases
cited above, is not faithful to Congress’s clear intent and the
Supreme Court’s teachings.

   A holding that discovery orders do not satisfy the collateral
order doctrine would not preclude all review of such orders
before final judgment. We have held that “review of a discov-
ery order through the exceptional remedy of mandamus may
be appropriate in the proper circumstances.” Admiral Ins. Co.,
881 F.2d at 1490. See also City of Las Vegas v. Foley, 747
F.2d 1294, 1297 (9th Cir. 1984) (“Mandamus review has been
held to be appropriate for discovery matters which otherwise
would be reviewable only on direct appeal after resolution on
the merits”). The distinction between review by mandamus
and review by appeal is important because “[t]he method of
review will determine the standard of review. Mandamus is
                     UNITED STATES v. ZONE                  4345
available only when there has been a usurpation of judicial
power or a clear abuse of discretion below.” Garamendi v.
Allstate Ins. Co., 47 F.3d 350, 352 n.6 (9th Cir. 1995), aff’d
sub nom. Quackenbush v. Allstate Ins. Co., 517 U.S. 706
(1996). However, on appeal, “[a] district court’s discovery
rulings are reviewed for an abuse of discretion.” United States
v. Rivera-Relle, 333 F.3d 914, 918 (9th Cir. 2003). Because
the standard of review employed in mandamus is more gener-
ous to district courts, a holding that all discovery orders may
be reviewed only by mandamus would help ensure that trials
progress smoothly towards final judgment without undue
appellate interference, while still maintaining an avenue of
review for the most egregious district court errors.

   Moreover, although Zone did not seek a writ of mandamus,
“[w]e have the discretion to treat an appeal as a petition for
writ of mandamus when appropriate,” Lee v. City of Beau-
mont, 12 F.3d 933, 936 (9th Cir. 1993), and we have occa-
sionally exercised that discretion in “appeals that fail to meet
the strict requirements of the ‘collateral order’ doctrine.”
Executive Software N. Am., Inc. v. United States Dist. Court,
24 F.3d 1545, 1550 (9th Cir. 1994). Indeed, we may even
construe an appeal as a petition for writ of mandamus sua
sponte. See Reynaga v. Cammisa, 971 F.2d 414, 417, 418 (9th
Cir. 1992); In re Allen, 896 F.2d 416, 419 (9th Cir. 1990) (per
curiam), citing Unified Sewerage Agency v. Jelco, Inc., 646
F.2d 1339, 1343 (9th Cir. 1981). “Whether we will do so in
a particular case depends upon whether the order qualifies for
extraordinary relief under the guidelines set forth in Bauman
v. United States Dist. Court, 557 F.2d 650 (9th Cir. 1977).”
Unified Sewerage Agency, 646 F.2d at 1343. Those guidelines
are:X(1) The party seeking the writ has no other adequate
means, such as a direct appeal, to attain the relief he or she
desires. (2) The petitioner will be damaged or prejudiced in
a way not correctable on appeal. . . . (3) The district court’s
order is clearly erroneous as a matter of law. (4) The district
court’s order is an oft-repeated error, or manifests a persistent
disregard of the federal rules. (5) The district court’s order
4346                 UNITED STATES v. ZONE
raises new and important problems, or issues of law of first
impression.

Bauman, 557 F.2d at 654-55. If a consideration of these fac-
tors suggests mandamus would be unjustified, we will “de-
cline to construe the appeal as a writ of mandamus.” In re
Nat’l Mortgage Equity Corp. Mortgage Pool Certificates
Litig., 821 F.2d at 1425.

   Consequently, rather than creating yet another exception to
section 1291 for discovery orders that implicate a “right not
to be tried,” I would ask whether Zone would be entitled to
a writ of mandamus directing the district court to grant Zone’s
discovery request. Among the five Bauman considerations, “it
is clear that the third factor, the existence of clear error as a
matter of law, is dispositive. Accordingly, [I] first examine
whether the district court clearly erred.” Executive Software
N. Am., Inc., 24 F.3d at 1551 (citations omitted).

   We have not previously decided what showing a defendant
must make to obtain discovery in aid of a double jeopardy
claim based on the “sham” prosecution exception established
in Bartkus v. Illinois, 359 U.S. 121 (1959). The majority con-
cludes that a defendant need only make the showing required
by Federal Rule of Criminal Procedure 16, i.e., a “prima facie
showing of materiality,” see Ante at 4341, quoting United
States v. Mandel, 914 F.2d 1215, 1219 (9th Cir. 1990), but the
majority’s conclusion is doubtful. See United States v.
Rashed, 234 F.3d 1280, 1285 (D.C. Cir. 2000) (“Because [a
sham prosecution] defense . . . relates not to refutation of the
government’s case in chief but to establishment of an inde-
pendent constitutional bar to the prosecution, Rule
16(a)(1)(C) of the Fed. R. Crim. P. is inapplicable”). In
Rashed, the D.C. Circuit concluded that a defendant seeking
discovery in aid of a “sham” prosecution claim, like a defen-
dant seeking information to prove a selective-prosecution
claim, must “adduce ‘some evidence tending to show the
essential elements of’ the defense, not just evidence ‘material’
                    UNITED STATES v. ZONE                  4347
to that defense as required by Rule 16.” Id., quoting United
States v. Armstrong, 517 U.S. 456, 462, 470 (1996). The Sev-
enth Circuit has also concluded that a defendant seeking dis-
covery on a sham prosecution claim must make a showing
similar to that required in the selective-prosecution context.
See United States v. Heidecke, 900 F.2d 1155, 1159, 1160
(7th Cir. 1990) (requiring defendant to make a “colorable
showing” of sham prosecution).

   I need not definitively decide what showing Zone had to
make to obtain discovery, however. Zone would not be enti-
tled to mandamus unless he could demonstrate “clear error as
a matter of law,” and the district court did not commit such
error even if the relatively lenient Rule 16 standard applied to
Zone’s discovery request. “Because this case clearly fails the
test for issuing a writ of mandamus set forth in [Bauman], [I
would] decline to treat the appeal as an application for manda-
mus.” Lee, 12 F.3d at 936. And, “[b]ecause [I] decline to treat
the appeal as a petition, [I conclude that] we lack mandamus
jurisdiction required to review the district court’s [discovery]
order.” Id. at 938. I would therefore dismiss the appeal from
the order denying discovery for a lack of jurisdiction.